the opinion of the Court was delivered by
GrREEN, J.
It might well be questioned whether the stipulation in the deed from Higgins to White and Lingle to hold the latter harmless against damages that might arise from the giving way of the surface after the removal of the coal underneath is anything more than the mere personal covenant of indemnity of the grantor. It is such in terms, and we see no sufficient reason for giving it any larger effect than this, but we do not decide the question because it does not necessarily arise under the evidence. In the deed, this provision is described as something in addition to the original article of agreement for the sale of the coal, and so in fact it is. That agreement provides only for the sale of the coal, and of the timber of less than eight inches’ diameter. Nothing whatever is said as to any release or indemnity for damages to the surface in the removal of the coal. It is dated May 10, 1873, and, being recorded September 30, 1874, would be notice of its contents from that time. The deed from Biggins and wife to Barnes was made July 24,1874. Whether there was such taking of possession by White & Lingle, under the agreement of May 10, 1873, as would put Barnes upon inquiry, and charge him -with notice, is not material, as he would only be chargeable with notice of the contents of the agreement, and according to that paper there was no grant of the right of surface support by the vendor, Big-gins. We have so recently reviewed the subject of the right to surface support, in the case of Carlin & Co. v. Chappel, 40 Leg. Int., 59, that any discussion of it at this time is unnecessary. We said, in Coleman v. Chadwick, *14830 P. P. S., 81, that “support is part and parcel of the reserved estate; it is of common right, and hence must pass, if at all, by express grant, and is not to be defeated by mere implication arising from language that does not import such an effect.” The same doctrine was practically affirmed in Jones v. Wagner, 16 P. P. S., 434, and Horner v. Watson, 29 Id., 248. Scranton v. Phillips, 13 Norris, 15, decides that the right of support might be conveyed by the express words of a grant, and in no wise conflicts with the doctrine of the previous cases. But here there was no such conveyance, nor anything indicating that the grantor intended to part with his right to surface support. That right, consequently, remained with him and those claiming under him until, at least, the date of the deed to White & Ogden, December 6,1875. But, in the meantime, Barnes, the plaintiff, had acquired the property sold to him, by deed of July 24, 1874, and was entitled to the full benefit of the rule which protected his right of support. We see no error, therefore, in the charge of the Court below in affirming this right and in holding the defendants liable in damages for injury to that right. Nor do we discover any error in the matters covered by the remaining assignments. The sixth and seventh points of the defendants were properly refused. In Lewis v. Jones, 1 Barr, 336, we held that one who deposited fence rails on a highway commits a trespass against the owner of the soil, and in the opinion, such a trespass was likened to that which would result from the deposit of any offensive material in the highway in front of the owner’s dwelling-house. That the owner of land bounded by the side of a street has title to the center in the absence of express reservation to the contrary, was decided in Cox v. Freedley, 9 Cas., 124, and Paul v. Carver, 2 Cas., 223, and is the undoubted law of this Commonwealth. The fact that the public might be injured by the falling in of the ground over which the streets were laid in no way deprived the plaintiff of the right to recover for the injury sustained by him. The loss of plaintiff’s spring was also remediable in damages, without reference to the question of carelessness or negligence in the mining operations of the -defendants, if it was occasioned by the falling in of the surface for want of sufficient support, which was the only way in which the Court submitted that subject to the jury. We cannot see the materiality of the offer to prove by one of the witnesses that he knew of other wells or springs that were dried up on the same hill. The evidence is not printed, but we are bound to assume, under the charge, that this *149spring was lost by the falling in of the surface, and, if so, it is of no consequence whether, other springs were dried up or not.
Judgment affirmed.